United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1863
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
     v.                                * Appeal from the United States
                                       * District Court for the
Carmichael Amaebi Febabor, also        * District of Minnesota.
known as Andrew Tony Dole, also        *
known as Charles Lyon Butler, also     *      [UNPUBLISHED]
known as Robert Martin Smith,          *
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: September 29, 1998
                                Filed: October 5, 1998
                                    ___________

Before FAGG, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Carmichael Amaebi Febabor appeals the sentence imposed by the district court1
following his guilty plea to conspiring to launder money, in violation of 18 U.S.C.
§ 1956(h). After denying Febabor&s motion for a downward departure, the court
sentenced Febabor at the bottom of the applicable range to 24 months imprisonment


      1
        The HONORABLE RICHARD H. KYLE, United States District Judge for the
District of Minnesota.
and three years supervised release. The court also ordered Febabor to pay $269,288
in restitution jointly and severally with a co-defendant. This appeal followed. After
appellate counsel moved to withdraw pursuant to Anders v. California, 386 U.S. 738
(1967), we granted Febabor permission to file a pro se supplemental brief, but he has
not done so.

        The district court&s denial of Febabor&s motion for a downward departure is
unreviewable, see United States v. Fischl, 16 F.3d 927, 929 (8th Cir. 1994) (district
court&s failure to grant defendant downward departure is not reviewable on appeal if
court was aware of its authority to grant departure), and we believe the court&s order
of restitution was not an abuse of discretion, see United States v. French, 46 F.3d 710,
716 (8th Cir. 1995) (standard of review).

      Upon review of the record in accordance with Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues.

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-